Citation Nr: 1440448	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-38 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to herbicide exposure. 

2.  Entitlement to an increased rating in excess of 40 percent for lumbar pain, degenerative and bulk disc disease impingement.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

(The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disorder and, if so, whether service connection is warranted, is addressed in a separate decision.). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, denied an increased rating for lumbar pain, degenerative and bulk disc disease impingement, currently rated as 40 percent disabling, and denied service connection for prostate cancer.

In January 2010, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the transcript has been associated with the record.  The Board notes that the undersigned VLJ only heard testimony concerning the claims for service connection for prostate cancer and entitlement to an increased rating for a lumbar spine disability.  The remaining claim in appellate status, service connection for a cervical spine disorder, is addressed in a separate Board decision as a different acting VLJ heard testimony on that issue.  

A December 2008 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran did not file a Notice of Disagreement with this decision; however, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  Although the Veteran did not explicitly disagree with the December 2008 rating decision's denial of TDIU, the Board concludes that since he has continued to allege that he is entitled to a higher disability rating for his service-connected lumbar spine disability, the claim for entitlement to TDIU is a part of that appeal and the Board appropriately has jurisdiction over the claim.
 
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having prostate adenocarcinoma (prostate cancer), which is present to a compensable degree.

3.  The Veteran's service-connected lumbar disability, diagnosed as degenerative and bulk disc disease impingement, has been manifested by symptoms requiring physician-prescribed bed rest for at least six weeks during a twelve-month period; unfavorable ankylosis of the entire spine has not been shown.

4.  The evidence demonstrates "moderate" radiculopathy of the lower extremities associate with the lumbar spine disability.

5.  The Veteran's service-connected lumbar spine disability renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2013).

2.  For the entire increased rating period on appeal, the criteria for a 60 percent, but no higher, for lumbar pain, degenerative and bulk disc disease impingement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5243 (2013).

3.  For the entire increased rating period on appeal, the criteria for an increased (separate) rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2013).

4.  For the entire increased rating period on appeal, the criteria for a separate rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2013).

5.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was issued VCAA letters in September 2008 and January 2009, which were prior to issuance of the December 2008 and March 2009 rating decisions on appeal.  These letters advised him of the evidence needed to substantiate service-connection and increased rating claim, and outlined his responsibilities and those of VA in obtaining relevant evidence.  Pursuant to Dingess, the letters described in detail how VA assigns a disability rating and effective date following a grant of service connection.  As such, the September 2008 and January 2009 letters complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes Social Security Administration disability records (SSA) records; private treatment records; multiple lay statements; and the transcript of the January 2010 hearing before the undersigned.  The Veteran was also afforded VA examinations in September 2008, November 2011, February 2012, and May 2013 to address the severity of his the lumbar spine disability and TDIU.  The Board finds that these VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and, to the extent necessary, provided the requested medical opinions. 

Further, the issues on appeal were previously remanded by the Board in February 2011 for further evidentiary development of requesting service personnel records, SSA records, and to obtain a VA examination for the Veteran's lumbar spine disability.  This was accomplished, and the claims were readjudicated in a June 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of prostate cancer (malignant tumor) is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer (emphasis added), respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, medical records, including a March 2009 VA genitourinary examination report, reflect that the Veteran has been diagnosed with prostate cancer.  It was noted that the Veteran underwent a robot-assisted radical prostatectomy.  Since the operation, the Veteran was noted to have "significant" lower urinary tract symptoms, to include urinary incontinence (requiring the use of liner protection) and erectile dysfunction.  Thus, a current disability has been demonstrated to a compensable degree.  See 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2013).  

Next, the Veteran contends that he served aboard the USS Midway, which was assigned duties off the coast of Vietnam.  In statements dated in April 2009, the Veteran wrote that his duties included the salvage and recovery of crashed aircraft and their crews, which required him to fly into Da Nang, Vietnam.  He stated that he flew into North and South Vietnam to recover bodies and parts and stayed in camp for days at a time before flying back to the USS Midway.  Thus, he asserts he was often on the ground in Vietnam for short periods of time, although his official records show that he was assigned to an aircraft carrier off the coast. 

A review of the record shows that a request was made to verify the Veteran's service in Vietnam.  A response was received indicating the inability to determine whether or not the Veteran served in the Republic of Vietnam.  The record shows that the Veteran served aboard the USS Midway, which was in the official waters of the Republic of Vietnam.  However there was no conclusive proof of in-country service. 

In February 2010, the Veteran submitted an article (titled W-R Men Heroic), which states that in August 1972, the Veteran rescued a downed pilot in North Vietnam and then returned to the USS Midway two days later.  

In February 2011, the Board remanded the issue of service connection for prostate cancer due to herbicide exposure in order to obtain the Veteran's personnel records to verify if the Veteran had in-country service in Vietnam.  On remand, the Veteran's personnel records were obtained.  While these records demonstrate that the Veteran served aboard the USS Midway, and that the vessel was in the official waters of the Republic of Vietnam between 1972 and 1973, they do not provide conclusive evidence that the Veteran had service in the Republic of Vietnam.  

The Veteran submitted a statement in January 2012 from a fellow servicemember (C.M.) that served with him on the USS Midway.  C.M. stated that he was on the USS Midway with the Veteran and they saw each other on the flight deck on a daily basis.  He also reported that, occasionally, when there were shortages of helicopter rescue personnel, the Veteran was offered to perform helicopter rescue and extraction of downed pilots.  C.M. reported that the Veteran was ordered to fly helicopters on an emergency basis to the airbase in Da Nang to retrieve aircraft parts and supplies and return them to the USS Midway.  C.M. further noted that he saw the Veteran fly out on several of these missions, and would return the following day.  In August 1972, the Veteran was sent on a helicopter mission to rescue a downed pilot north of the DMZ and did not return for a couple of days.  According to C.M., after the Veteran returned from the rescue mission, he related to C.M. that he had been sent inland to pick up a downed pilot.  The Veteran told C.M. that the helicopter flew off to another site to rescue another pilot and the Veteran was not picked up until a couple days later.  C.M. noted that the Veteran made a joke at the time that, as a Navy Airman, he had not expected his duties to include the risk of being captured by the North Vietnamese.  

Upon review of the all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran had service in the Republic of Vietnam during the Vietnam War era.  Although there is no contemporaneous evidence of any service in Vietnam, there is no affirmative evidence to explicitly contradict the Veteran's reports.  Rather, the newspaper article and the statement from C.M. are consistent with the information provided by the Veteran and his duties in service.  
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's reports of flights and rescue missions to Vietnam to be credible.  Accordingly, because the Board has found that the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

As the Veteran has prostate cancer, which has manifested to a degree of 10 percent or more since service, and he was exposed to herbicides in Vietnam, service connection for prostate cancer is granted on a presumptive basis.  38 U.S.C.A. 
§§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


Increased Rating for a Lumbar Spine Disability

The Veteran was initially granted service connection for a lumbar spine disability and assigned a 10 percent rating in an unappealed June 1975 rating decision.  Subsequently, and pursuant to the Veteran's claims for an increased rating, the RO granted a 20 percent rating in a February 2002 rating decision.  In a June 2003 rating decision, the Veteran was granted a 40 percent rating for the lumbar spine disability and a separate 10 percent rating for radiculopathy of the left lower extremity.  The Veteran filed his most recent claim for an increased rating in September 2008.  A December 2008 rating decision denied a rating in excess of 40 percent.  The Veteran appealed the denial of an increased rating in excess of 40 percent alleging that the symptomatology associated with his lumbar spine disability was more severe than that contemplated by the assigned 40 percent rating.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2011); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

The Veteran's lumbar spine disability is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5242.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1) (2013). 

As noted above, the Veteran is currently in receipt of a 40 percent rating for his service-connected lumbar spine disability.

The evidence includes a September 2008 VA examination report, where the Veteran complained of low back pain and reported flare-ups of low back pain approximately 50 times per year lasting 1 to 2 days, during which the Veteran report being unable to get out of bed.  Upon physical examination, forward flexion of the thoracolumbar spine was to 60 degrees with pain at 55-60 degrees.  Extension was possible to 30 degrees with pain at 25-30 degrees.  With repetitive motion, there was no loss of additional motion due to factors such as pain, weakness, or fatigue.  Since the last VA examination in June 2003, the September 2008 VA examiner opined that, "overall, his [the Veteran's] condition is progressively worsened."

In a November 2011 VA examination, the Veteran reported that his back pain was an 8 out of 10, with 10 being the worst.  The Veteran also stated that during flare-ups, he was "on the floor" due to pain.  Range of motion testing showed flexion limited to 80 degrees with no objective evidence of pain.  Extension was limited to 20 degrees, with no objective evidence of pain.  Upon repetitive use, flexion was limited to 60 degrees, and extension was limited to 15 degrees.  It was noted that the Veteran had tenderness of the thoracolumbar spine and an abnormal gait.  Radiculopathy was also diagnosed with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in the left lower extremity.  The severity of the left lower extremity radiculopathy was noted to be "moderate."  In regard to IVDS, the examiner checked "yes" as to the Veteran experiencing "at least 6 weeks" of incapacitating episodes over the past 12 month period.  It was noted that, for VA purposes, incapacitating episode was a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician.  

In a February 2012 VA examination, the Veteran reported that he had undergone three lumbar spine surgeries.  Specifically, the Veteran noted that he had his first lumbar spine laminectomy in April 2003, the second in December 2003, and the most recent in January 2009.  The Veteran stated that his pain was worse when sitting, standing, bending, or lifting.  No incapacitating episodes or flare-ups were noted.  Range of motion testing showed flexion limited to 80 degrees with no objective evidence of pain.  Extension was limited to 20 degrees, with no objective evidence of pain.  Upon repetitive use, flexion was limited to 65 degrees, and extension was limited to 15 degrees, with no objective signs of pain.

In May 2013, the AOJ requested a medical opinion to clarify whether the current severity of the Veteran's service-connected lumbar spine disability was an "aggravation of motor vehicle accidents sustained in July 2001 and July 2003; or is  due to the natural progression of the veteran's initial in-service back injury sustained in January 1972."  See April 2013 AOJ request for medical opinion.  

The May 2013 VA examiner reviewed the Veteran's claims file and opined that there was no evidence of any radicular-type injury or symptoms until the motor vehicle accident in July 2003.  The examiner stated that the spine surgeries or radicular symptoms were not related to his initial service injury and was not a natural progression of his initial service-connected lumbar spine disability.  

The Board finds the May 2013 VA medical opinion to be of no probative value.  The May 2013 examiner did not separate the effects of the service-connected lumbar spine disability to that of the symptoms associated with the motor vehicle accidents.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Court held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).  Further, he Veteran has already been granted service connection for a lumbar spine disability and was awarded higher ratings in February 2002 (grant of 20 percent rating) and June 2003 (grant of 40 percent and separate 10 percent rating for left lower extremity radiculopathy).  Notably, the 20 percent rating assigned in February 2002 was granted after the Veteran's motor vehicle accident in July 2001.  Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  See generally Francisco, 7 Vet. App. 55, 58.  As  such, the Board affords no probative weight to the May 2013 VA medical opinion.  

Upon review of all the evidence of record, both lay and medical, the Board concludes that the evidence is in equipoise as to whether the Veteran has experienced incapacitating episodes having a total duration of at least six weeks during a twelve-month period.  Although the February 2012 VA examiner noted no incapacitating episodes or flare-ups, the September 2008 and November 2011 VA examiners found that the Veteran experienced incapacitating episodes having a total duration of at least six weeks during a twelve-month period.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent disability rating for the service-connected lumbar spine disability have been satisfied for the entire increased rating period on appeal.

A 60 percent rating is the highest evaluation available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

A 100 percent rating is available under the General Rating Formula for Diseases and Injuries of the Spine where there is unfavorable ankylosis of the entire spine with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).  Unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id., Note (5). 

Upon review of the evidence of record, both lay and medical, the Board finds that unfavorable ankylosis of the entire spine is not present in this case.  Although treatment records and VA examination reports have consistently reflected a decreased range of low back motion, the medical evidence of record does not demonstrate the presence of ankylosis.  Range of motion findings have been similar throughout the appeal period.  Most recently in the February 2012 VA examination, the Veteran's range of motion of the spine showed forward flexion to 65 degrees, and extension was limited to 15 degrees, with no objective signs of pain.  38 C.F.R. 
§ 4.71a, Plate V (showing ranges of motion of the thoracolumbar spine).  Because the Veteran is able to move his spine, by definition, it is not immobile.  Therefore, ankylosis is not shown.  

Further, post-service VA treatment records, private treatment records, and SSA disability records do not demonstrate that the Veteran has ankylosis of the entire spine.  In the absence of evidence of unfavorable ankylosis of the entire spine, the Veteran does not meet the objective criteria necessary for a higher 100 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1).

The Board finds that the Veteran has exhibited neurologic impairment stemming from his low back disability.  In a June 2003 rating decision, the Veteran was granted a 10 percent rating for parasthesias of the left lower extremity under Diagnostic Code 8520. 

Under Diagnostic Code 8520, paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; 
and an 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran has consistently reported pain and numbness in both lower extremities throughout the entire rating period on appeal.  In January 2009 private treatment notes, the Veteran reported low back pain radiating down the right lower extremity.  He was diagnosed with "right lumbar radiculopathy and right L5-S1 lateral recess subarticular neural foraminal stenosis."  See January 2009 operative note from 
Dr. B.R.  In the November 2011 VA examination, symptoms of radicular pain in the right lower extremity were noted to be "moderate."  Accordingly, the Board finds that a separate 20 percent rating for radiculopathy of the right lower extremity is warranted.  

Further, the November 2011 VA examiner diagnosed radiculopathy with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in the left lower extremity.  The severity of the left lower extremity radiculopathy was noted by the examiner to be "moderate."  As such, the Board finds that a 20 percent rating, but no higher, for the Veteran's left lower extremity radiculopathy is granted.  

The Board has also considered whether the Veteran could be assigned a separate compensable rating based on surgical scars associated with his service-connected lumbar spine disability.  The Veteran was granted a 10 percent rating for a tender surgical scar near the lumbar spine under Diagnostic Code 7804 (unstable or painful scars).  See June 2003 rating decision.  A 10 percent rating is the maximum evaluation permitted under Diagnostic Code 7804.  Further, the Veteran does not contend, and the evidence does not otherwise suggest, that symptoms associated with the surgical scar have worsened.  As such, a higher rating for the Veteran's scar is not warranted.  

Additionally, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  The symptomatology of the Veteran's lumbar spine disability has not undergone any significant increase or decrease so as to warrant a rating in excess of 60 percent at any time during the appeal period or ratings in excess of 20 percent each for the left and right lower extremity radiculopathy.  Accordingly, staged ratings are not warranted.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the Veteran's disability specifically provides for ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's lumbar spine disability specifically provides for ratings based on limitation of motion and incapacitating episodes. 

In this case, considering the lay and medical evidence, the Veteran's service-connected lumbar disability, diagnosed as degenerative and bulk disc disease impingement, has been manifested by symptoms causing incapacitating episodes for at least six weeks during a twelve-month period; unfavorable ankylosis of the entire spine has not been shown.  Further, separate and distinct neurological disabilities (radiculopathy of the lower extremities) due to the lumbar spine disability have been granted. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

As noted above, a December 2008 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran did not file a Notice of Disagreement with this decision; however, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Although the Veteran did not explicitly disagree with the December 2008 rating decision's denial of TDIU, the Board concludes that since he has continued to allege that he is entitled to a higher disability rating for his service-connected lumbar spine disability, the claim for entitlement to TDIU is a part of that appeal and the Board appropriately has jurisdiction over the claim.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).
 
In the instant case, as a result of the decision above granting the Veteran an increased 60 percent rating for his service-connected lumbar spine disability, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The Veteran is also service-connected for radiculopathy of the right and left lower extremities, evaluated as 20 percent disabling, and for lumbar surgery scar, rated as 10 percent disabling.  The Board has also granted service connection for prostate cancer; however, the disability has not yet been rated by the AOJ.  That notwithstanding, and as discussed in detail below, the Board finds that a TDIU has been met based on the current ratings and evidence of record.  

As the Veteran meets the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), the Board's inquiry turns to whether he is able to secure or follow a substantially gainful occupation.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The evidence pertaining to the Veteran's TDIU claim includes a March 2009 VA treatment record where the Veteran reported not working since 2008 due to his low back problems.  The record indicates that the Veteran had a college education and had been employed as a civil engineer.  During the January 2010 Board hearing, the Veteran testified that he receives permanent disability benefits from the SSA for his lower back.  Although a disability determination from SSA has not been obtained or associated with the claims file, private treatment records discussing the Veteran's lumbar spine have been provided by the SSA.  The Board finds that an additional remand for the SSA disability determination is not warranted as the remaining evidence of record is sufficient to grant entitlement to a TDIU.  

The favorable evidence regarding a TDIU includes the November 2011 VA examination, where the examiner noted that the Veteran's lumbar spine disability impacted his ability to work.  Specifically, the Veteran was limited in his ability to lift heavy objects, and sit or stand for prolonged periods of time.  

Further, in the February 2012 VA examination, the examiner stated that, regarding the impact on sedentary and physical labor, the Veteran was "unable" to do any physical type of work; specifically, bending or lifting.  The examiner noted that sitting and standing should be limited to 15 minutes at a time, and opined that desk and sedentary work seemed to be "very limited" due to having to get up, walk, and stretch every 15 minutes.  The VA examiner ultimately opined that "any type of employment, sedentary or physical, is not possible with this gentleman."

Given this evidence, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability.  38 U.S.C.A. 
§ 5107(b) (West 2002).  As such, entitlement to a TDIU is granted.
 

ORDER

Service connection for prostate cancer due to herbicide exposure is granted.

For the entire increased rating period on appeal, a rating of 60 percent, but no higher, for lumbar pain, degenerative and bulk disc disease impingement, is granted.  

For the entire increased rating period on appeal, a higher (separate) rating of 20 percent, but no higher, for radiculopathy of the left lower extremity, is granted.  

For the entire increased rating period on appeal, a separate rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, is granted.  


A TDIU is granted.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


